*125Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Allstate Fire and Casualty Insurance Company appeals the district court’s order granting Joseph and Amanda Simpson’s motion for attorney’s fees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Allstate Fire & Cas. Ins. Co. v. Simpson, No. 8:15-cv-01908-HMH (D.S.C. Mar. 7, 2016); see Hegler v. Gulf Ins. Co., 270 S.C. 548, 243 S.E.2d 443 (1978). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED